Citation Nr: 1230536	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  03-03 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty from November 1985 to November 1989, and from June 1990 to March 1991.  He also had an unverified period of service in the United States Naval Reserves from November 1989 to June 1990.  The Veteran was discharged under other than honorable conditions for his second period of active duty service (June 1990 to March 1991). 

This matter come before the Board of Veterans' Appeals (Board) on appeal from a December 2001 RO decision, which denied claims for service connection for multiple disabilities including sinusitis and skin rash. 

These issues were remanded by the Board for further development in September 2008 and April 2011.  In a November 2011 rating decision, service connection was granted for skin rash, and that disability is no longer on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.

The Board again notes that  the issue of service connection for residuals of lipoma surgery has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In March 2012, the Appeals Management Center (AMC) noted that the issue was a non-AMC issue that required immediate attention by the RO.  The Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


REMAND

The Veteran is seeking service connection for sinusitis.  In the November 2011 remand, the Board instructed that additional development should be conducted.  This development included a VA examination for sinusitis.  The examination was conducted in December 2011.  The examiner was instructed to provide opinions on the following questions: 1) Identify the underlying cause(s) of the claimed sinus condition, 2) Offer an opinion as to whether the disability or disabilities existed prior to the Veteran's first period of service 3) As to each disability identified as having existed prior to service, did the disability increase in severity during his first period of service (November 1985 to November 1989)? 4) If yes, was the increase in severity a result of natural progress of the disease? 5) If the disability did not preexist service, is it at least as likely as not that it is otherwise related to his first period of service?  The examiner provided the following: "FINAL OPINION: Claim file is non contributory for sinus disease nor allergic rhinitis.  No evidence as to past history for sinus disease nor allergic rhinitis prior to entered active service.  Since there is no specific evidence, I can not resolve this issue without resort to mere speculation."  

The AMC continued to deny the claim in a March 2012 supplemental statement of the case, relying heavily on the November 2011 opinion.  

The Veteran's representative argued in July 2012 that the medical opinion provided does not satisfy the VA duty to assist set forth at 38 C.F.R. § 3.159 (2011), nor does it comply with the Board's remand directives.  Moreover, he urges that the medical opinion is inadequate under Jones v. Shinseki, 23 Vet. App. 382 (2010).  The representative observes that the Board noted in November 2011 that while there is no indication of a deviated septum or sinusitis on the Veteran's entrance examination, on November 14, 1985, only 10 days after entering active duty, the Veteran was noted as having a deviated right septum; he was also treated for chronic nasal congestion during service in December 1988; and on his September 1989 separation examination, he was noted as having a moderate deviated right septum.  

The report of examination is inadequate for rating purposes inasmuch as the examiner does not note the facts observed by the Board in the service treatment record and because he states that since there is no specific evidence he could not resolve this issue without resort to mere speculation.  In years past, these types of noncommittal opinions amounted to "nonevidence," neither for nor against the claim.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993).  See also, generally, Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty). 

Recent case law, however, suggests that caution must be exercised when referring to medical reports and opinions as "nonevidence" and that, instead, the probative value or weight (competency and credibility) of the evidence should be assessed.  Specifically, in Hogan v. Peake, 544 F.3d 1295 (2008) and Fagan v. Shinseki, 573 F.3d 1282 (2009), the Federal Circuit stated that classifying a medical report and opinion as nonevidence is "troubling."  More recently, in Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court held that where an examiner finds that he or she cannot provide an opinion without resorting to speculation, then "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability but also held that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data were fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

Moreover, the Board notes that where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In consideration of these factors, the Veteran should be provided another VA examination on this claim.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination for his claimed sinusitis by an examiner who did not perform the last examination.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed sinusitis.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner must provide opinions on the following questions: 1) identify the underlying cause(s) of the claimed sinus condition, and 2) offer an opinion as to whether that disability or disabilities existed prior to the Veteran's first period of service? 3) As to each disability identified as having existed prior to service, did the disability increase in severity during his first period of service (November 1985 to November 1989)? 4) If yes, was the increase in severity a result of natural progress of the disease? 5) If the disability did not preexist service, is it at least as likely as not that it is otherwise related to his first period of service. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible.

2.  The RO or AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or AMC should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



